Citation Nr: 1130745	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-00 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by level VI hearing in the right ear and level VIII hearing in the left ear based on testing in April 2008.  This represents the greatest level of hearing loss disability during the pendency of his appeal.  


CONCLUSION OF LAW

A disability rating in excess of 40 percent for service-connected bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran submitted a claim for entitlement to service connection for bilateral hearing loss in October 2006.  He claimed that he was exposed to acoustic trauma due to his artillery military occupational specialty.  He also noted that a VA audiology examination from August 1997 had identified a hearing loss as part of the development of a pension claim.

VA treatment records associated with the claims folder show that the Veteran had an audiology consult in November 2006.  Audiometric testing at that time demonstrated the following decibel losses at the tested frequencies:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
45
50
36
LEFT
20
40
50
50
40

The Veteran had speech recognition scores of 96 percent for each ear.  The audiologist noted that repeated instruction was necessary to obtain accurate results.  The examiner noted that the Veteran was not eligible for hearing aids under current VA guidelines.

The Veteran was afforded a QTC contract examination in April 2007.  The Veteran's noise exposure in service was noted.  He listed his work history and said he had no noise exposure in his postservice employment.  He stated his biggest problem was that his wife would tell him he was either talking too loud or too soft.  He said she would have to tell him what was said in conversations.  He also said he could not hear on the telephone.  The results of audiometric testing were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
60
60
50
LEFT
40
50
65
60
54

The Veteran had speech recognition scores of 44 percent for the right ear and 64 percent in the left ear.  

The Veteran was granted service connection for bilateral hearing loss in April 2007.  He was given a 40 percent disability rating, effective from October 25, 2006.  He was also granted service connection for tinnitus and given a 10 percent rating at that time.

The Veteran was given an audiology consult in June 2007.  The results of the audiometric testing demonstrated the following decibel losses at the tested frequencies:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
50
50
41
LEFT
20
45
55
55
44

The Veteran had speech recognition scores of 100 percent for each ear.  The audiologist noted that the Veteran required repeated instruction for accurate results.  He also noted that the current results were within test/retest variability of the previous examination.  The Veteran was fitted for hearing aids.  He received his hearing aids in September 2007.

The Veteran's current claim for an increased rating was received in October 2007.  He also sought entitlement to a total disability evaluation based on individual unemployability (TDIU).  He said that he had had problems with his employment in the past because he either could not hear or understand what he was being told.

At the time of his claim the Veteran's service-connected disabilities consisted of his hearing loss, at 40 percent, and tinnitus, rated as 10 percent disabling.  He had nonservice-connected disabilities of personality disorder, with psychophysiological musculoskeletal disorder, headaches, and dizziness, rated as 70 percent disabling, bilateral bowing of the left tibia with 1/4-inch shortening of the left leg and leg muscle cramping, rated at a noncompensable level, lumbosacral strain with muscle spasms of the lumbar and cervical areas, rated at the noncompensable level, and nerve damage with loss of feeling on the left side, also rated at the noncompensable level.  

The Veteran had been granted entitlement to nonservice-connected disability pension benefits as of April 1997.

The Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in April 2008.  He reported that he last worked in 1997.  

The Veteran was afforded a QTC contract examination in April 2008.  The Veteran reported his current problems as communication difficulties and ringing in the ears.  He was noted to have hearing aids.  The results of audiometric testing were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
65
75
63
LEFT
55
70
75
85
71

The Veteran had speech recognition scores of 64 percent for the right ear and 44 percent in the left ear.  The scores reported were the same as for the contract examination of April 2007 with the exception that right ear now had the better score and the left ear was listed as having the poorer recognition.  

The Veteran's claim for an increased rating was denied in May 2008.  The RO noted the results of the June 2007 VA outpatient evaluation as well as the results of the April 2008 contract examination.  The audiometric results did not support an increased rating.

The Veteran submitted his notice of disagreement (NOD) in May 2008.  He said the April 2008 examination was inadequate as the equipment did not function properly.  He said that a more thorough examination would reveal results that would support his claim for an increased rating.

The Veteran submitted a statement in October 2008 wherein he repeated his assertion regarding the adequacy of his contract examination.  He said he had filed a complaint against the examiner and said he was incompetent.

The Veteran submitted an updated VA Form 21-8940 in September 2008.  He now reported that he had last worked in 1998, which would be at a time after he had been granted nonservice-connected disability pension benefits due to his inability to work.  

The Veteran's claim for a TDIU rating was denied in January 2009.  There is no evidence of record to show that he disagreed with the denial of his claim.

VA outpatient records for the period from January 2008 to September 2009 reflect one audiology consult in August 2008.  The Veteran complained of having trouble hearing with background noise.  He had not been wearing his hearing aids.  His hearing aids were adjusted at that time.

The Veteran testified at a Travel Board hearing in June 2010.  He maintained that his examination of April 2008 was too old and inadequate to accurately represent his level of disability due to his hearing loss.  The Veteran's representative said that there had been a general question of accuracy with the contract examinations and examinations had been reordered.  The Veteran testified about his contract examination and that the examiner had to check the equipment to see if it was working.  He thought VA had rated him on his outpatient examination instead of the results of the contract examination.  He said he had gone to the VA clinic for adjustments on his hearing aids but they did not work.  He said that if there was any background noise at all, he could not hear anything.

The Board remanded the Veteran's case for additional development in August 2010.  He was to have a VA audiology examination where the examiner had access to the claims folder for review.

The Veteran was afforded a VA examination in November 2010.  At the outset, the examiner noted that the Veteran's claims folder was not available for review at that time.  The examiner noted that the Veteran had not been employed for the past 13 years and was receiving pension.  The examiner said the Veteran's chief complaint was that he could not hear and his greatest difficulty was with any background noise.  The results of audiometric testing were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
60
65
50
LEFT
30
50
60
55
49

The Veteran had speech recognition scores of 100 percent for the right ear and 96 percent in the left ear.  The examiner said the examination showed a normal middle ear function, excellent speech discrimination and a mild to moderately severe sensorineural hearing loss, all bilaterally.  The examiner said the Veteran's hearing aids were appropriate for his hearing loss.  Finally, the examiner said the results of the examination were within test variability of the outpatient evaluation of June 2007.

The examiner provided an addendum to her report in December 2010.  She noted that she had reviewed the claims folder.  She cited to the Veteran's service treatment records (STRs) and his history of noise exposure.  She repeated her statement that the November 2010 test results were in close agreement with the audiology evaluation of June 2007.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  Tables VI, VIa, and VII as set forth in the regulations are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 (2010).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

A review of the April 2008 VA audiometric study demonstrates a level VI hearing in the right ear and level VIII hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The combination of the two ears corresponds to a 40 percent disability rating.  See 38 C.F.R. § 4.85, Table VII.

The results of the audiometric studies do not allow for application of 38 C.F.R. § 4.86(a) or (b) for the right ear.  The results also do not provide for consideration of 38 C.F.R. § 4.86(b) for the left ear.  However, the Veteran did have thresholds of 55 or more for each of the tested frequencies in the left ear and that warrants consideration of 38 C.F.R. § 4.86(a).

In that regard, the Veteran had an average decibel loss of 71.  In reviewing Table VIa, that results in a Level VI.  This would be lower than the Level VIII hearing achieved through application of Table VI and thus would not increase the Veteran's disability rating.

As to the November 2010 VA examination, the Veteran's tested hearing loss results in Level I hearing for both ears.  The results of the audiometric studies do not allow for application of 38 C.F.R. § 4.86(a) or (b) for either ear.  Thus, the Veteran would not meet the criteria for an increased rating based on this examination.

The assigned evaluation is determined by mechanically applying the rating criteria to certified test results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such there is no basis to establish a disability rating in excess of 40 percent for the Veteran's bilateral hearing loss at any time during the pendency of his appeal.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2010).  The Veteran has not presented any evidence that his particular service-connected bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  He has not identified any interference in his daily life other than difficulty in hearing conversational speech or hearing with background noise.  There is no evidence of any interference with employment as he has not worked since 1997 and there is no indication that he sought and was denied or hampered in obtaining employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

The evidence of record is sufficient for consideration of the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The evidence of record, as noted above, includes two examinations and outpatient audiology consultations.  There is no impact on employment as the Veteran has been unemployed since 1997 and is in receipt of VA nonservice-connected disability pension benefits.  He has not alleged he has sought employment and was not hired or was hindered in obtaining employment because of his hearing loss.  He made a statement in conjunction with his TDIU claim that his hearing loss had impacted him when he was working but provided no evidence other than his statement.  Moreover, the assertion relates back approximately nine years prior to the current claim.  The examiners and the outpatient providers noted the Veteran's complaints of how background noise affected the Veteran's hearing.  Thus, the evidence of record is adequate to assess the Veteran's hearing loss disability.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting a disability rating in excess of 40 percent at any time during the pendency of the current appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition to the above notice requirements, in Vazquez-Flores v. Peake, 22 Vet. App 37, 43 (2008) (Vazquez-Flores I), vacated and remanded by 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II), the United States Court of Appeals for Veterans Claims (Court) noted that some increased evaluation claims would require more specific notice than others to include information on rating criteria and how the disability(ies) affected the Veteran's daily life and employment.  However, the United States Court of Appeals for the Federal Circuit vacated the decision and remanded the case back to the Court.  The Federal Circuit held that the VCAA did not require detailed veteran specific notice in every increased rating case.  Vazquez-Flores, 580 F.3d at 1280-81.

The Court issued another opinion in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III) that addressed the holding from the Federal Circuit.  The Court held that failure to provide any notice on how to substantiate a claim for increased benefits would be a lack of notice on a key element.  However, providing inadequate or incomplete notice on how to substantiate a claim for increased benefits, such as notice to provide evidence on how a disability had worsened but not its impact on employment, would not be lack of notice on a key element.  The Court stated that, "... except when section 5103(a) notice how to substantiate an increased-rating claim simply is not provided at all, a shift of the appellant's burden to the Secretary to show that the appellant was not prejudiced is unwarranted."  Id. at 106-07.

The Veteran's claim for an increased rating was received in October 2006.  The RO initially wrote to the Veteran in regard to his claim in October 2007.  The Veteran was advised of the evidence required to substantiate his claim for an increased rating.  He was also provided notice as to how VA determines disability ratings and effective dates.  The Veteran was advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  

The Veteran's claim was denied in May 2008.  He submitted his NOD that same month.  He stated his belief that his examination was inadequate and that a new examination would support his claim.  

The Board remanded the case for additional development in August 2010.  The Veteran was afforded a new examination; however, his claim remained denied.  He was issued a supplemental statement of the case (SSOC) in February 2011.  The SSOC discussed the evidence added to the record and explained the basis for the continued denial of the claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He was provided the necessary information on how to substantiate his claim for an increased rating.  He was asked to submit evidence or identify evidence that the RO could obtain on his behalf.  He submitted his own lay statements in support of his claim and argued for why his rating should be increased.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  His STRs were of record.  Relevant VA records were obtained.  The Veteran testified at a Travel Board hearing, to include testimony that he had had no private treatment.  He was afforded VA examinations in the development of his claim.  These examination reports contain sufficient evidence by which to evaluate the Veteran's hearing loss disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran questioned the adequacy of the contract examination of April 2008.  However, that examination provided evidence that was the most supportive of the Veteran's claim.  Further, the evidence was very similar to that provided in the contract examination of April 2007 with a difference in which ear had the better and worse speech recognition.  Each of the two examinations supported a 40 percent rating.  The November 2010 VA examination was in keeping with the two VA outpatient consultations discussed above and was clearly not supportive of a disability rating in excess of 40 percent.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


